UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-KSB [X]ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934: For the fiscal year ended June 30, 2007 []TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934: For the transition period from to 333-120908 Commission File Number Global Music International, Inc. (Name of small business issuer in its charter) Florida 20-1354562 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification Number) 30 Grassy Plain Street, Suite 7 Bethel, Connecticut 06801 203-730-0888 (Address of principal executive offices) (Issuer’s telephone number) Securities registered under Section 12(b) of the Exchange Act:NONE Securities registered under Section 12(g) of the Exchange Act:NONE Check whether the issuer is not required to file reports pursuant to Section 13 or 15(d) of the Exchange Act. [ ] Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [X] No [] Check if there is no disclosure of delinquent filers in response to Item 405 of Regulation S-B contained in this form, and no disclosure will be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-KSB or any amendment to this Form 10-KSB. [] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes []No [X] Issuer’s revenues for its most recent fiscal year:$73,053 The aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was sold, as of August 3, 2007 was $4,594,080 The number of shares outstanding of each of the Issuer’s classes of common equity as of June 30, 2007:22,184,500. DOCUMENTS INCORPORATED BY REFERENCE:None. Transitional Small Business Disclosure Format:Yes []No [X] -1- TABLE OF CONTENTS Page Number ITEM 1.DESCRIPTION OF BUSINESS 3 ITEM 2.DESCRIPTION OF PROPERTY 6 ITEM 3.LEGAL PROCEEDINGS 6 ITEM 4.SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS 6 ITEM 5.MARKET FOR COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND SMALL BUSINESS ISSUER PURCHASES OF EQUITY SECURITIES 7 ITEM 6. MANAGEMENT’S DISCUSSION AND ANALYSIS OR PLAN OF OPERATION 8 ITEM 7.FINANCIAL STATEMENTS 14 ITEM 8.CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE 14 ITEM 8A (T).CONTROLS AND PROCEDURES 14 ITEM 8B.OTHER INFORMATION 14 ITEM 9.DIRECTORS, EXECUTIVE OFFICERS, PROMOTERS, CONTROL PERSONS AND CORPORATE GOVERNANCE;COMPLIANCE WITH SECTION 16(a) OF THE EXCHANGE ACT 15 ITEM 10.EXECUTIVE COMPENSATION 17 ITEM 11.SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS 19 ITEM 12.CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS, AND DIRECTOR INDEPENDENCE 20 ITEM 13.EXHIBITS 21 ITEM 14.PRINCIPAL ACCOUNTANT FEES AND SERVICES 22 -2- PART I ITEM 1.DESCRIPTION OF BUSINESS Forward-Looking Statements This annual report on Form 10-KSB and other statements issued or made from time to time by Global Music International, Inc., a Florida corporation, contain statements which may constitute “Forward-Looking Statements” within the meaning of the Securities Act of 1933, as amended (the “Act”), the Securities Exchange Act of 1934 (the “Exchange Act”) and the Private Securities Litigation Reform Act of 1995, 15 U.S.C.A. Sections 77Z-2 and 78U-5 (SUPP. 1996).Those statements include statements regarding the intent, belief or current expectations of Global Music International, Inc. and its officers/directors as well as the assumptions on which such statements are based.Prospective investors are cautioned that any such forward-looking statements are not guarantees of future performance and involve risks and uncertainties, and that actual results may differ materially from those contemplated by such forward-looking statements. Global Music International, Inc. is sometimes referred to herein as “we”, “us”, “our” and the “Company.”As used herein, “China” generally refers to Mainland China and excludes Hong Kong, Taiwan and Macao and“China Unicom” generally refers to China Unicom Limited and its affiliates, except as the context otherwise requires or suggests. Overview We are a development stage company focused on aggregating and distributing music videos, music tones and ring tones to the wireless communications industry in China. These music tones, music videos and ring tones are provided by Warner Music and Sony BMG, which reportedly own the second and third, respectively, largest music catalogs worldwide.This content is distributed through indirect arrangements with China Unicom, which reported that it is ranked, based on the number of its mobile phone subscribers,as the third largest mobile carrier worldwide and the second largest mobile carrier in China, and that, as of July, 2007, it had over 150 million mobile phone subscribers.China Unicom’s mobile phone users will purchase this content through their mobile phones and depending upon, among other things, the type of content they are purchasing, will generally be charged either a one-time subscription fee, a monthly subscription fee, a promotional fee or a fee per download.Prices per ring tone download generally range from $0.27 to $0.67, the pricing for music videos has not yet been set, and a monthly subscription for audio ring and ring back tones will range from $0.67 to $4.67 depending on the package chosen. (Pricing information for content distributed in China as well as for our lease in China has been calculated based on an exchange rate of 7.7 RMB for each United States Dollar.)The applicable fees will be collected by China Unicom, which is to keep its share of the revenue and is to remit the balance to the other distribution participants,including us, which we share with our third party content providers.We anticipate that we will receive distributions on a quarterly basis. We also offer IMNTV®,our service for broadcasting non-stop music videos of independent artists and bands from around the world on our web site at IMNTV.com.IMNTV® is our principal source of content from independent artists.We do not currently generate revenues from thiswebsite.See “- IMNTV.” We were incorporated in Florida on July 1, 2004 and our initial focus was on the development of IMNTV®.Beginning in fiscal 2005,while continuing to develop IMNTV®, we focused our efforts on the distribution of content to the wireless communications industry in Asia, and in particular, China. -3- Content Providers and Selection Sony BMG has agreed to permit us, on a non-exclusive basis, to use in China and other specified countries, its extensive catalogs of music video and audio content.Warner Music has agreed to permit us, on a non-exclusive basis, to use their extensive catalog of audio content in China.Generally these arrangements are of limited duration, are subject to early termination, may limit the mobile phone carriers that are permitted to distribute such content, require the preparation of certain reports within specified periods and that we take certain actions to protect intellectual property rights,may allow these content suppliers to withhold content, require minimum monthly payments,and provide for a sharing of the fees generated through the exploitation of the content.We believe that our relationships with these content providers are satisfactory. The content provided must be encoded in a variety of formats before it is available for distribution.As of July, 2007, we had encoded approximately 1,000 tracks (i.e. songs) with the expectation that we will encode approximately 1,000 tracks per month. We evaluate on an ongoing basis, based upon, among other things, data provided by Sony BMG and Warner, popular music trends to ensure that we encode the most popular music so that such content is available to the mobile phone subscribers. We also have an extensive library of music audio and video content from independent artists and bands around the world which was developed through our IMNTV.comwebsite, though we do not anticipate that this content will be distributed through the China Unicom relationship.See “- IMNTV.” Distribution Channels The mobile digital music platform developed by China Unicom supports both Global System for Mobile Communications (“GSM”) and Code Division Multiple Access (“CDMA”) networks.Generally, the GSM network supports services such as ring tone downloads and ring back tones,while CDMA supports ring tones as well as Interactive Voice Response (“IVR”), song dedications and on-demand music tones and video.As of July 2007, China Unicom reported that it had approximately 114 million GSM mobile phone subscribers and approximately39 million CDMA phone subscribers.We anticipate that China Unicom will, over time, encourage its subscribers to migrate to technically superior platforms which may allow us the opportunity to distribute more content, higher priced content, or a combination of the foregoing, though no assurance can be given in this regard. China Unicom has, since June 2007, been distributing our ring tones and ring back tones. Distribution with respect to audio tones and music videos will begin when we and China Unicom are satisfied that such content will be delivered in a manner acceptable to mobile phone users;we anticipate that distribution with respect to audio tones and music videos will begin in late 2007 or early 2008. Content is distributed in China pursuant to arrangements involving China Unicom, China Unicom Newspace, Ltd. (“Newspace”), a subsidiary of China Unicom and Beijing YueHai Communications Information Technology, Ltd. (“YueHai”), a service provider that licensesthe content for delivery on Newspace’s mobile network.The revenue to be generated from these arrangements is, subject to the deduction of certain fees and expenses,to be shared by these four companies.These arrangements are non-exclusive and are generally of limited duration. -4- IMNTV Since June 2000, independent artists and bands from around the world that desired broader dissemination of their work have sent us their music tones and music videos.After we package and edit the submission, the content is webcast on IMNTV.com.IMNTV® provides consumers access to a website that provides a wide range of independent music video programsrepresenting many different musical genres from around the world. Consumers can access the website without charge where they can view our program content. These artists sent us their music videos because we guaranteed that their works would be broadcast.In exchange for broadcasting their content, the artists waived all payment and royalties for the use of their music videos on the IMN Music Video Channel.We have developed a substantial library of content through this program.We do not generate revenues from our website. Competition The business of marketing and distributing music tones, music videos and ring tones is highly competitive. We face competition from larger companies, including companies that have distribution arrangements with larger mobile phone carriers or provide a broader range of wireless entertainment applications.We also face competition from independent value added resellers.We believe the relationships that we have developed in China over the past 18 months and are continuing to develop, and our extensive library of music tones, music videos and ring tones will be of assistance in allowing us to compete effectively in this market. Sales and Marketing Sony BMG, Warner Music and China Unicomwill conduct sales and marketing efforts with respect to China Unicom’s distribution of content.It is anticipated that they may use newspaper ads, magazine ads and the Internet. We have limited, if any, input with respect to the marketing strategies and techniques employed. Inasmuch as, among other things, our content providers and distributors share a portion of the revenue generated through the distribution of this content, we believe there are meaningful economic incentives in place to encourage such parties to conduct an effective marketing campaign, though no assurance can be given that such efforts will be successful. Intellectual Property Our trademarks IMNTV® and GETHUGE®are registered with the United States Patent and Trademark Office.These trademarks are not registered in China but we believe that there is some brand awareness of IMNTV® in China.Accordingly, the unlicensed use of such brand by others may adversely affect us. -5- Governmental Regulations The telecommunications industry in China is subject to a high degree of government regulation at the national and provincial level. Laws and regulations may be introduced and court decisions reached that affect the telecommunications services, covering issues such as pricing, privacy, freedom of expression, access charges, content and quality of products and services, advertising, intellectual property rights and information security. Employees We currently have 16 employees, of which eleven are full-time employees.Eight full time employees and four part-time employees are employed in China.None of our employees is represented by a labor organization or under any collective bargaining arrangements.We believe that our relationships with our employees is satisfactory. ITEM 2.DESCRIPTION OF PROPERTY Our executive offices are located at 30 Grassy Plain Street, Suite 7, Bethel , CT 06801.The rent is $1,135 per month and consists of approximately 1,000 square feet. This space is sufficient for our current needs in the United States.We also rent 1,000 square feet of office space in China located at A-806, No. 18 Jianguomenwai Avenue, Chaoyang District, Beijing, China 100022. The monthly rent is approximately $1,500. ITEM 3.LEGAL PROCEEDINGS None. ITEM 4.SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS In March and April, 2007, the holders of 19,213,200 shares of our common stock (representing approximately 87% of the outstanding shares) acted by written consent to: · Elect James Fallacaro as Chairman of the Board of Directors, Chief Executive Officer and President; · Elect Corinne Fallacaro as Secretary, Treasurer and Director and accept the resignation of Corinne Fallacaro from the positions of CEO and President; · Ratify the appointment of Christopher Mauritz as Executive Vice President; · Ratify the appointment of Ji Shen as Vice President of China Operations and Director; · Ratify the appointment of David Allen as Chief Financial Officer. We did not solicit proxies with respect to such proposals from stockholders holding the balance of our outstanding shares of common stock and accordingly, there were no abstentions or broker non-votes with respect to these proposals. -6- PART II ITEM 5.MARKET FOR COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND SMALL BUSINESS ISSUER PURCHASES OF EQUITY SECURITIES A.Market Information Our common stock is traded on the OTCBB under the symbol “GMUS: BB.”There has been limited trading in our shares.The following is the high and low bid prices of our common stock for each quarter during the last two fiscal years, as reported by the OTCBB.These prices may not represent actual transactions. Quarter Ended High Low September 30, 2005 $ 4.40 $ 1.50 December 31, 2005 3.30 2.00 March 31, 2006 3.20 2.50 June 30, 2006 3.15 2.00 Quarter Ended High Low September 30, 2006 $ 3.05 $ 1.50 December 31, 2006 2.05 0.60 March 31, 2007 2.15 1.40 June 30, 2007 2.15 1.60 B.Holders of Common Stock As of June 30, 2007, there were 20 holders of record of our common stock. C.Dividends We have not paid any cash dividends in the past two fiscal years and, inasmuch as we intend to retain any future earnings, if any,for use in the business, we do not anticipate paying cash dividends in the near future. -7- D.Issuances of Unregistered Securities. The information called for by Item 5(a) Form 10-KSB (i.e., information with respect to issuances of unregistered sales of our securities) is, to the extent required to be disclosed herein, incorporated by reference from Note 6 of Notes to our Financial Statements.All of such issuances were exempt from the registration requirements of the Securities Act of 1933, as amended, pursuant to, among other things, Section 4(2) of such act or Regulation D promulgated thereunder. ITEM 6. MANAGEMENT’S DISCUSSION AND ANALYSIS OR PLAN OF OPERATION Introduction This MD&A should be read in conjunction with other sections of our Annual Report on Form 10-KSB including our financial statement and notes thereto and “Item 1. Description of Business.” This MD&A contains certain forward-looking statements including, among others, anticipated trends in our financial condition and results of operations. Words such as “anticipate,” “estimate,” “expects,” “goals,” “plans,” “believes,” “continues,” “may,” and variations of such words and similar expressions are intended to identify such forward-looking statements. In addition, any statements that refer to projections of our future financial performance, our anticipated growth and trends in our businesses, and other characterizations of future events or circumstances are forward-looking statements.These forward-looking statements are based largely on our current expectations and are subject to a number of uncertainties and risks including the Risk Factors identified herein. Actual results could differ materially from these forward-looking statements. Results of Operations for the fiscal years ended June 30, 2007 and 2006 For the fiscal year ended June 30, 2007 we had revenue of $73,053 compared to revenue of $54,732 for the prior year. The revenue during both of these fiscal years was derived in the United States under our contract with RealNetworks. As we terminated this contract in the fourth quarter of fiscal 2007, we will not be generating any further revenues from this relationship; we anticipate that revenue from our distribution arrangement in China will replace and eventually exceed such revenues. During the fiscal years ended June 30, 2007 and 2006 we incurred operating expenses of $2,639,254 and $748,341, respectively. The major categories of operating expenses for these periods are as follows: 2007 2006 Consulting and Professional Fees $ 189,488 $ 130,507 Compensation Expense 1,244,702 369,224 General and Administrative Expenses 197,818 133,603 License Fees 150,000 0 Interest Expense 805,596 67,900 Depreciation Expense 51,650 47,107 Total Expenses $ 2,639,254 $ 748,341 -8- Consulting and Professional Fees increased in fiscal 2007 from the prior fiscal year by $58,981 due to increased legal fees and public relation firm expenses. Compensation expense in fiscal 2007 increased by $875,478 from the prior fiscal year. This increase is dueto a $183,000 increase in executive salary expense, salaries paid to employees in China, and to non-cash compensation expense of $851,428 associated with the grant of immediately exercisable five-year stock options to acquire 1,175,000 shares of common stock at an exercise price of $1.00 per share. The fair value of these options were estimated at the date of grant using the Black-Scholes option - pricing model with the followingassumptions: risk-free interest rates of 4.90%; no dividend yield; volatility factor of the expected market price of our common stock of 63%-67% and an expected life of 2.5 years. In determining fair value, we applied a 33.3 % discount to the closing market price of the stock on the grant date inlight of the lack of marketability (including limited trading volume) with respect toour common stockand the doubt associatedwithour ability to continue as a going concern. If we had used other estimates and assumptions (including a different discount rate, if any), the compensation expense with respect to these options may have been significantly different.The increase in compensation expense was offset by a $194,000 decrease in amortization of stock based compensation; this decreased in fiscal 2007 from fiscal 2006 primarily because 2006 included more stock grants than 2007. License fees increased by $150,000 due to a payment made to a content provider in connection with the distribution of content in China.We anticipate that we will be paying license fees of not less than $500,000 to $720,000 in fiscal 2008. Interest expense in fiscal 2007 increased by $737,696 from the prior year. This increase is due to the increased interest expense of $28,010 associated with the increased indebtedness outstanding and the $709,686, non-cash debt discount expense recorded in connection with the right granted to the holders of our indebtedness to convert such indebtedness into shares of our common stock at a conversion price of $1 per share.The $709,686 represents the intrinsic value of the conversion right based upon the difference between the fair value of the underlying common stock at the grant or commitment date and the effective conversion price embedded in the debt. In determining fair value we applied a 33.3 % discount to the closing market price of the stock on the grant date inlight of the lack of marketability (including limited trading volume) with respect toour common stockand the doubt associatedwithour ability to continue as a going concern. Since all of such debt is convertible immediately, we recognized interest expense for the entire debt discount of $709,686 during fiscal 2007. Had we performed this calculation using no discount, interest expense would have been significantly higher.See Notes 1 and 5 of Notes to Financial Statements. Liquidity and Capital Resources During fiscal 2007, cash of $528,891 and $17,419 was used in operating activities and investing activities, respectively. These uses of cash were funded by $622,874provided by financing activities. Net cash provided by financing activities was comprised of $316,000 in working capital advances from Corinne Fallacaro, our principal stockholder, director and executive officer, and $328,000 from term note borrowings,including $25,000 of which was borrowed from David Allen,our Chief Financial Officer.During fiscal 2007, we repaid $12,054 of indebtedness. During the year ended June 30, 2006, cash of $220,988 and $10,848 was used in operating activities and investing activities, respectively. These uses of cash were partially funded by $120,000 provided by financing activities. Cash generated from financing activities was comprised of $120,000 in working capital advances from Ms. Fallacaro. The remaining cash used to fund the shortfall came from cash on hand at the beginning of the year. As of June 30, 2007, we had a working capital deficit of approximately $2.16 million.We also expect that during fiscal 2008, we will berequired to expend not less than $500,000 to $720,000 forminimum payment obligations to our content providers. We do not have the resources to satisfy these obligations.We anticipate that we will be able to defer on a short-term basis the repayment of our debt (and in particular the debt to our executive officers) that is due or becomes due by December 31, 2007 though no assurance can be given in this regard. We are currently exploring potential financing opportunities though no assurance can be given that financing will be available on terms acceptable to us. -9- Off Balance Sheet Arrangements We do not have any off balance sheet arrangements. Risk Factors We have a working capital deficit and immediate cash and capital requirements, and if such requirements are not satisfied we may be required to cease or curtail operations. As of June 30, 2007, we had a working capital deficit of approximately $2.156 million.Through December 31, 2007 and June 30, 2008, we estimate that we will be obligated to pay (including approximately $1.8 million of indebtedness as of June 30, 2007 payable on demand to Corinne Fallacaro, our principal stockholder and assuming that aggregate indebtedness of approximately $2.12 million as of June 30, 2007 is not converted into our common stock, as more fully described in Note 5 of Notes to Financial Statements), an aggregate of at least $2.6 million and $3.5 million, respectively, to our content suppliers, creditors, employees, consultants and other third parties.We must raise funds to satisfy these obligations and to grow our business.While we are in the process of seeking out additional debt and equity financing, we currently have no committed sources of additional financing, and there can be no assurance that any financing arrangements will be available in amounts or on terms acceptable to us, if at all.
